COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 STUART L. LEEDS,                                                No. 08-13-00168-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                           County Court at Law No. 5
                                                 §
 COMMISSION FOR LAWYER                                         of El Paso County, Texas
 DISCIPLINE,                                     §
                                                               (TC # 2012-DCV-03258)
                        Appellee.                §


                                  MEMORANDUM OPINION

       Stuart L. Leeds, Appellant, has filed a motion to dismiss this appeal pursuant to

Tex.R.App.P. 42.1(a)(1) because the parties have reached an agreement to resolve the disputes

between them. As part of the agreement, Appellant agreed to dismiss this appeal. We grant the

motion and dismiss the appeal. The motion does not reflect that the parties have made any

agreement regarding costs. Accordingly, costs are taxed against Appellant. See TEX.R.APP.P.

42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


October 30, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.